UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-34530 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 76-0586680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2925 Briarpark, Suite 1050, Houston, Texas 77042 (Address of principal executive offices, including zip code) (713) 499-6200 (Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate by check mark whether the registrant has filed all documents required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes þ No ¨ As of the close of business on November 11, 2011, U.S. Concrete, Inc. had 12,867,239 shares of its common stock, $0.001 par value, outstanding (excluding 60,260 treasury shares). U.S. CONCRETE, INC. INDEX Page No. Part I – Financial Information Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Changes in Equity (Deficit) 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 35 Part II – Other Information Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item6. Exhibits 36 SIGNATURE 37 INDEX TO EXHIBITS 38 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) Successor Successor September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Deferred income taxes Prepaid expenses Other current assets Total current assets Property, plant and equipment, net Goodwill Other assets Assets held for sale — Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Derivative liabilities Total current liabilities Long-term debt, net of current maturities Other long-term obligations and deferred credits Deferred income taxes Total liabilities Commitments and contingencies (Note 13) Equity: Preferred stock — — Common stock 13 12 Additional paid-in capital Retained deficit ) ) Treasury stock, at cost ) — Total stockholders’ equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Successor Predecessor Three Months Ended September30, Period from September1, through September30, Period from July1, through August31, Revenue $ $ $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization (Gain) loss on sale of assets 96 — 38 Income from continuing operations Interest expense, net ) ) ) Derivative income — Other income, net 53 Income (loss) from continuing operations before reorganization items and income taxes ) Reorganization items (Note 9) — — ) Income from continuing operations before income taxes Income tax expense (benefit) ) Net income from continuing operations Loss from discontinued operations, net of taxes and loss attributable to non-controlling interest — — ) Net income attributable to stockholders $ $ $ Earnings (loss) per share attributable to stockholders – basic Income from continuing operations $ $ $ Loss from discontinued operations, net of income tax benefit — — ) Net income $ $ $ Earnings (loss) per share attributable to stockholders – diluted Income from continuing operations $ $ $ Loss from discontinued operations, net of income tax benefit — — ) Net income $ $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Successor Predecessor Nine Months Ended September30, Period from September1 through September30, Period from January1 through August31, Revenue $ $ $ Cost of goods sold before depreciation, depletion and amortization Selling, general and administrative expenses Depreciation, depletion and amortization (Gain) loss on sale of assets ) — 78 Income (loss) from continuing operations ) ) Interest expense, net ) ) ) Derivative income — Other income, net 53 Income (loss) from continuing operations before reorganization items and income taxes ) ) Reorganization items (Note 9) — — ) Income (loss) from continuing operations before income taxes ) Income tax expense (benefit) ) Net income (loss) from continuing operations ) Loss from discontinued operations, net of taxes and loss attributable to non-controlling interest — — ) Net income (loss) attributable to stockholders $ ) $ $ Earnings (loss) per share attributable to stockholders – basic and diluted Income (loss) from continuing operations $ ) $ $ Loss from discontinued operations, net of income tax benefit — — ) Net income (loss) $ ) $ $ Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index U.S. CONCRETE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (DEFICIT) (Unaudited) (in thousands) Common Stock Shares Par Value Additional Paid-In Capital Retained Deficit Treasury Stock Non- Controlling Interest Total Equity (Deficit) BALANCE, December 31, 2009 (Predecessor) $
